E        QRNEY         GENERAL
                                 FTEXAS
                               Auc?vrIN
                                     11.-l?Exas
     PRICE  DANIEL
     ATTORNEYGENERAL
                                October 31, 1950

         Hon.,Perry L. Jones              Oplnlon No. v-1115
         County Attorney
         Travis County                    Ret May Travis County
         Austin, Texas                        Issue bonds for the
                                              purpose of wldenlng
                                              and lmprovblg con-
         Dear Sirs
                   Your request for an opinion presents the fol-
         lowing questionr
                    %ay the Consnlssioners' Court of Travis
               County, Texas, legally issue bonds for the
               purpose of widening and lmprovlng the Con-
               gress Avenue bridge, if the Issuance there-
               of is approved at an appropriate election?"
                   Your factual recitation reveals that the Con-
         gress Avenue bridge which spans t e Colorado River wlth-
         Sn the corporate limits of the city of'Austin, Texas~,
         was coni&ructedby Travis Count+ during IgO8-rg0g from
         the proceeds of a county bond issue. Subsequentlyand
         by virtue of the Bond Assumption Act of 1932, the State
         of Texas assumed and paid approximately$60,000.00 of
         the outstandingbonded indebtedness. The Camnlssloners*
         Court of Travis County does not contemplateany improve-
         ment of the bridge withaut'the consent of the governing
         body of'the City of Austin. The Congress Avenue brldge
         is a part of,,?State.deslgna$edNghway.            ,.
            ..a.                                 ,. ,,
,,                'Article 6673, V.C.S., provides In part%
                    "The (Highway)Coaunisslon is authorized
               to take over and maintain the various State
               Highways ln Texas, and the counties through
               which said highways pass shall be free from
               any cost, expense or supervlslonof such
               hfghvays. . D a*.
                   In 1923 the State took over all highways con-
         stltutlng a part of the Highway System and oblllgatedIt-
         self'to bear the expense Incident to the maintenance and   0"
                                                                     P
Hon. Perry L. Jones, page 2   (V-1115)


constructionof all highways that were then, OP might fn
the future, be designatedas State Highways.




         “Prior to 1924 the titles to all high-
    ways in this State w-e taken ln the names
    of the various aouatles fn which the roada
    were 82tuated* Such titles were held by
    the counties for the use and benefit of
    the State. Weverthelessthe countfes’wepe
    aharged by law with the duty of construct-
    lng and nalntalnlng   the roads. In the
    constFuotlonof these roads the counties
    and rotiddistricts were authorized to, an9
    did, Incur heavy bonded obligations. Th&s
    method was adopted by the State for the pi-
    pose of enabling It to use the cou&ies as
    its agents to construct public roads for the
    use and beneilt of the State.    Aransas COUP-
    ty ve Coleman-ton      Pasture Company, 108
Tex. 216, 191 S-W, 553. In 1923 the Legis-
    lature adopted an Act by which the State
    took over Pram the countiee all Mghwaya
    constltutiing  a part of the State highway
             This par% of the Act became efTeo-
    !%%ma~         1 1924 Acts 1923, sth Leg.
    Ch. 75, pe 155; Seco*20. Since that t%me,
    by va~loua other Acts the ImgislatWe has
    taken other addltlcnd    hlgbrays. The rlgbt
    of the State to take over r6ads aonstruoted
    by counties was contested In the case of
    Bobbiae vs Linmtoae County, 114 Tex. 345,
    268 S.Y. gl'ja  918. This CouPt in su~ta.Q3ing
    ;zdlght of the State to take OVBF such roads

         ngPublic mda are state property oveF
    which the state has full control and author-
    ity. * e *
           "*TIEAestablishment of public highways
    being pfpaplly     a fvaetion of government be-
    longing to the &f&o the tight to establ5ah
    them resides               flltlm Legislature,
    and, in the aFbewe oltconstitutionalre-
    strlctione,   the Legislaturemay exePcfse
Hon. Perry L. Jones, page 3   (V-1115)


     that right direct or delegate It to a poll-
     tical subdivisionof the state, or to such
     other agency or instrumentality,general or
     local ln its scope, as it may determine. The
     exercise of this right by a political subdi-
     vision of the state, or by local officers, Is
     founded upon statutory authority therefor.
     The Legislaturemay exercise possession of
     public roads and control over them, by and
     tb.rou@ such agencies as it may designate.
     . . 0
         In Iverson v. Dallas County. I.10S.U.2d 255, 256
(Tex.Civ.App.1937) the C ourt said;
          "The Acts of the 35th Legislature (Acts
    1917, co 190) and the amendments thereto at-
    tempt to set up a complete uniform system of
    state Nghways In the State. Article 66’73 of
    the Rev. Civo Stats 1925, to ether with sub-
    sequent enactments [article 6E73a) affecting
    state highways (Vernon'sAnn. Civ. St. arts.
    6673, 6673a),  authorlee the State Highway COm-
    missioners to take over state highways; and
    we think, stripped the oountles of this State
    of any authority to let contracts for the aon-
    structlon or maintenance of any public road
    comprisinga portion of the State RLghuay Sgs-
    tern,either in their own name or as agents for
    the State of Texas, except In the speclflc ln-
    stances and strictly in keeping with the pro-
    visions OP such acts."
          Article 6674q-4, V.C.S., provides In @Wtfi
          "All further Improvement of said State
     Highway System shall be made under the ex-
     clusive and direct control,ofthe State Hlgh-           I’
     way Department an8 with approprlatlonsmade
     by the Legislature out:,
                            of the State Highway
     Fund.~ Surveys, plans and sgecif'ioatlonsand
     estimates for all further constructionand
     Improvement of said system shall be made,
     prepared,andpaid for by the State Highway
     Department. No further improvementof said
     system shall be made with the aid of or with
     any moneys furnished by the counties except
     the acquisition of right-of-wayswhich may
     be furnished by the counties, thel;uT$;l-
     sions or %ePlned road districts.
                                                              *     .




   Bon. Perry L. Jones, ‘page ,4 (V-1115)


         shall in nowlse affeot the aarrying out of
         aay.blndlng contracts now existing between
         the State Hi hwag Dspartment and the Cmmis-,
         e&onersCour& of any county, ior such coun-
         ty,‘m   iOr any defined road district. . . e*
              Article 6674rp9,    V.C.S.,provides In parti
              “If suoceeding Iiegfrlat~er  shall aon-
        tlnue to carry out the polloy’hereln    defined
        by authorlalng a similar a comlatlon      of
        funds fran time to time, (aPp then whenever
        the eligible  obligation shall hare been fully
        paidae herein provided, a6 to er for any
        aounty or defined road &i&riot acaording to
        the povlaions~ of this Act, then, and 19 that
        eveat the title and possession of all roBdo,
        road ieds, b&lges, and culverts In saah
        aounty or defined road district,   which ape
        included In the system of Designated State
        Highways, shall automatioallr vest ia fee
         lmle In %he State oi Texas: . e .” (EmL
        $umls added.)
                 From the foregolag It will be noted that Con-
   gress ,Avenw bridge, is a part of a State d~slgnated high-
   way. A bridge 1s o~QM&~lly but the part of a mad OP
   hlghwuy that traverms a stream., Aransas Co
   maa-Fulton Pasture Co, 100 Tex.
   EountZes no longer have any Inter
   highways other than the acqulsltlon         of right of ways, the
   same being within the exclusive jurlsdiotlon           of the State
   HIghway CcsPmriselone      It Is  true that  alties   an4 towns have
   ,juri66iotlon over Stat0 hlghwaye 8ltuatod witMa such
   oltlr8 axid towns by virtue of uppropz%ate provfs$ons gfv-
         the cities exclusive jmlrQlotlon        over Ughwags of
   2L.         (fabbert .ve City  ab  ~Brownwood,  176 S.W.2d 344
   (Tex.Oiv&p.1943                  ofi)   However,    State highways
   a8 raoh~ do not ~lo~eeii%,‘idkiilty       ,even though withen
   the jalrdlctlon       of a city, and Artlole 66749-4 1~ an
   all-lnaluslvr    ‘prohibition against the fumlshl~ng of man-
   eya by a oounty fo the Improvement of the
   S&BBB save ana exoept tke 8oquisltion            of
                  tme, it ‘neorsur?il~ ‘r0xi0wf.ithat
   talo&me~ -8 aurt x?f TxUvla County would 80% be author%sed to
   lssw ,boa&r toe the pu~pora of wldembg a&l lmp~ov~ng Con-
~‘~gress.Arenue brfdge In the City of Aust%nn,
Hon. Perry L. Joam,    psse 5   (V-1115)


           !che positive pablbztloa   e@%a#t rurther lm-
provemeat of a Stata desigwttad highway       e aounty, as
                                           7
contained in Artlale 6674q-4 leaves a0 a terxmtlve
other than to hold that Trewi,s Oouuty ha8 no authority
to improve the bridge In quwtitxt 80 loag aa~~rrem&m
a part of’ a State dealgnclted Mghway~
Lag would raise tb questian vhether the   7 909 bon&t -
oould have been legally asttm         ths St&r, the aa-
cmptioa hwi       been based upatt 9s
                                    t  bddge belng part
of a state de8 7 gnated highway.


             The 0alml801owrs' Oowt o? Travis
        County, Tams, is not attthosired to ltt-
        SUB bonus ior the pwp0se os ridwag ana
        improvlag 0   ret!6 Avenue b&dge, an ia-
                   3   the State %ghway System,
        sf%&~”
APPROVWB                              YotPa very truly,
Ja 0. Davis, Jr.                           PltRrorMlmL
county Afrairs mmi0a                  Attorney beaeral

Everett Xutahiaeoa
Exeautive Assistant
Charles D Mathevs
First A&tat                                    Assistant
Bwtmv